DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US 2008/0209516) and/or Sprigg et al (US 2016/0078277)  in view of Popovic et al (US 2010/0284033) and/or Gibson et al (US 2018/0349676).



Claims 1 and 9, Nassiri teaches a remote signature system, comprising: 
a cloud server having a signature transmission API, and a video stream module configured to facilitate a live video stream; 
Nassiri: signature verification service by a live notary public between a notary public 140 and signatory 130 via a video conference 3 of the internet or TCP/IP 10 including server 40, [0069, 0078, 0098-0100]. 
Sprigg: one or more remote servers 140…to facilitate signature verification operations that are accessible to the signature device 150, and the computing device 120 through the connection to the Internet 102. The remote servers 140 may be provided with storage elements 143 that can be used, as described above in connection with storage device 123. Additionally, the storage elements 143 may provide additional information, such as aggregated storage from a series of the signature devices 150. For example, a notary service provider may install a series of the signature devices 150 that are linked to a remote server or servers 140 through the Internet 102 to provide electronic notary services in accordance with embodiments disclosed herein, [0048]),  and 

a pen plotter having a plotter controller communicatively coupled to the cloud server by the signature transmission API,
While Nassiri discusses “live notary public” and “pen and ink”, [0078, 0098-0100] via Figs. 8A and 8B, where via fig. 8,  the signatory's 130 actual hand-written signature 245 is captured by way of an electronic signature input device 135, and affixed to the electronic document 80 by the desktop manager 30…. The electronic signature input device 13120 utilizes the traditional pen and ink method of physically signing one's own signature, [0098-0099]… 
Similarly, Sprigg utilizes the ink pen to perform many notary services, [0026-0028] and simultaneously verify the signature of the signer and biometric sampling for authentication, Figs. 1C, 2A and 2B with pen-down pressure, [0055-0056, 0071-0072] and biometric-authentication, [0061]… 
Both Nassiri and Sprigg do not explicitly use the term “pen plotter” or “plotter controller” as in the current claim. 
Popovic teaches a description and functionality of a pen plotter/controller,  [0052-0057]).
Gibson teaches plotting apparatus/controller to provide authentic signature on demand where “Server 30 may be configured to perform administrative functions, for example, to view and create a signature capture request, to view and create a project associated with a project ID, and to print on demand composite signature 300 using plotting apparatus 20, [0217, 0234, 0237, 0246, 0247] and Figs. 37, 39, 42, 43.
a mechanical arm configured to receive an ink pen (While Nassiri discusses “pen and ink”, [0098-0099] via Figs. 8A and 8B, but not explicit on mechanical arm, Popovic discusses “a plotting apparatus with an plotting arm, [0052-0057, 0071-0074]), and 

a video capture device communicatively coupled to the video stream module of the cloud server and configured to capture video of the pen plotter and transmit to the video stream module. (Nassiri, [0078, 0098-0100]; Gibson, [0076, 0078, 0102, 0119]; Popovic, [0024, 0028, 0059, 0060, 0066]).
Please note examiner maps “the vector data indicative of a signature drawn by a signatory on a signature pad, and captured video of the signatory” (of claim 9) to Nassiri’s description of “The signatory inputs a manual, hand-written signature to the electronic document, using an electronic signature capture input device, [0004, 0029, 0035]… where pars.  [0070, 0076, 0098-0100] details the actions taken to achieve such requirement.  Similarly, Sprigg’s figs. 3B, 3C.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teachings of Popovic and/or Gibson into the teaching of Nassiri and/or Sprigg for the purpose of EXPLICITLY describing the structure and functionality of an plotting apparatus for controlling a live remote signing event and be witnessed by a transparent and verified method between parties.

	Claim 2. The system of claim 1, wherein the live video stream comprises: captured video of the signatory; and the captured video of the pen plotter. (See claim 1).

	Claim  3. The system of claim 2, further comprising: a mobile device associated with a signatory having a camera configured to capture video of the signatory, and a user interface configured to display the live video stream; a signature pad associated with the signatory having a touch interface configured to receive touch events from the signatory, wherein the signature pad is configured to translate the touch events to vector data; a second device associated with a witness for observing the signatory, comprising: a video camera configured to capture video of the witness, and a witness interface configured to display the captured video of the signatory; wherein the live video stream further comprises the captured video of the witness. (See claim 1 or Sprigg for detail on mobile device for remote notary service, [0043, 0048, 0086-0094] and Figs. 7, 8).	
	Claim 4. The system of claim 3, wherein the witness is located remotely from the pen plotter device, wherein the witness interface further displays the captured video of the pen plotter device. (See claims 1-3).

Claim 5 and 16, wherein the witness is a notary located in a jurisdiction that permits Remote Tangible Notarization. (Nassiri: A notary public is an officer who can administer oaths and statutory declarations, witness and authenticate documents and perform certain other acts varying from jurisdiction to jurisdiction, including commercial or personal documents which originate from or are signed in another country to be notarized before they can be used or officially recorded or before they can have any legal effect, [0105]).
Claims 6 and 10, wherein the plotter controller is configured to perform operations comprising: receiving, from the signature transmission API, the vector data provided by the signature pad; calculate a trajectory for the mechanical arm based on the received vector data, wherein the trajectory comprises a plurality of pairs, each pair consisting of a position and a velocity; translate the trajectory into movements performable by the mechanical arm of the plotter device; and executing, by the mechanical arm, the movements, wherein the ink pen administers ink markings on the document as an original signature. (See claims 1 or 9… in addition… Popovic: The plotting apparatus (34) also includes a plotting arm (38) that is connected to a pen (40). In the particular embodiment of the plotting arm (38) shown in FIGS. 2 and 3, the plotting arm 38, which is generally vertically situated is coupled to a pair of horizontally situated arms (38a) and (38b) for movement of plotting arm (38) along the length of such horizontal arms (38a) and (38b). The plotting arm (38) is operable to move (1) the pen (40) in the X and Y axes within the target area (36), and (2) move the pen so as to lower it to bring it into contact with the target area (36) or raise the pen (40) so as to bring it out of contact with the target area (36), [0052].  Change in direction, [0080, 0085, 0093-00101] and Figs. 8 and 11 for tracing of a signature, i.e., JOHN).   Gibson: Figs. 37, 39, 42, 43, 45-47).

Claim 7. The system of claim 1, wherein the signature pad comprises an application executing on another device associated with the signatory. (Nassiri: actions taken place in an video conferencing environment which means multiple participants/device involved in the remote notary process, [0100-0102]; Sprigg: The biometric sensors 155 may be configured for sampling or may provide an output that is sampled in the signature device 150, the computing device 120 or other remote computing device or devices, [0045];  Popovic: computer program and method that is operable to permit signings/dedications at a relatively low cost at multiple locations, [0015])

Claim 8 and 13, wherein the live video stream is stored in the data store of the cloud server. (Nassiri: Fig. 1, server 40 whose electronic transaction manager and database 60 to manage/store the data, [0073, 0078,-0082] and Fig. 2A, 4A thru 4B).
Claim 11, wherein the vector data is transmitted by a signature transmission API provided by the cloud server. (See the ind. claim 1 or  9).
Claim 12. The method of claim 9, wherein the providing and the receiving of captured videos are handled by a video stream module of the cloud server. (See the ind. claim 1 or  9).
Claim 14. The method of claim 9, further comprising: providing, by the cloud server and to a second application executing on a second mobile device associated with a witness, the captured video of the signatory; receiving, by the cloud server and from the second application, captured video of the witness; providing, by the cloud server and to the first application, the captured video of the witness. (See the ind. claim 1 or  9).
Claim 15. The method of claim 14, further comprising: providing, by the cloud server and to the second application, the captured video of the plotter device, wherein the witness associated with the second mobile device is located remotely from the plotter device. (in view of Popovic and Gibson for plotter device, See Nassiri: Fig. 1 shows three different remote relation of 140, 120 and 130.  Popovic’s fig. 1 shows two different locations interact via cloud 14).

Claim 17. The method of claim 9, wherein the signature pad comprises an application executing on the first mobile device or another device associated with the signatory. (Nassiri: actions taken place in an video conferencing environment which means multiple participants/device involved in the remote notary process, [0100-0102]; Sprigg: The biometric sensors 155 may be configured for sampling or may provide an output that is sampled in the signature device 150, the computing device 120 or other remote computing device or devices, [0045];  Popovic: computer program and method that is operable to permit signings/dedications at a relatively low cost at multiple locations, [0015]).


				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651